Title: From George Washington to Brigadier General James Potter, 24 November 1777
From: Washington, George
To: Potter, James



Dr Sir
[Whitemarsh, Pa.] Novr 24: 1777.

I thank you for your Favor of this date & for the intelligence it contained. You will continue your endeavours to obtain further information, and will transmit as soon as you can whatever you may think material and necessary to be known.
I intend to send a Reconnoitring party over Schuylkill to Morrow Morning and request that you will detach Two Hundred Men to cover them. you will direct them to take post & to patrole between the Bridge over Schuylkill & the Ferry next above it. I wrote you on this subject this morning & have mentioned it again for fear my Letter should have miscarried.
I shall be glad if you will find out, Whether the Bridge over Schuylkill is made to draw—or is what we commonly call a Drawbridge. I wish to be ascertained of this, as soon as you can procure satisfactory information respecting it & Whether it is drawn at Night. I am Dr Sir Yr Most Obedt servt

Go: Washington

